 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3   6900 N. Dallas Parkway, Suite 800
     Plano, Texas 75024
 4   Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   COUNSEL FOR TRANS UNION LLC

 7   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
 8   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13   KAYLA ARNDT,                                          Case No. 2:19-cv-01087-APG-EJY
14
                               Plaintiff,                  JOINT STIPULATION AND ORDER
15                                                         EXTENDING DEFENDANT TRANS
     v.                                                    UNION LLC’S TIME TO FILE AN
16                                                         ANSWER OR OTHERWISE RESPOND
     TRANS UNION LLC,                                      TO PLAINTIFF’S COMPLAINT
17
                                Defendants.                 (THIRD REQUEST)
18

19

20               Plaintiff Kayla Arndt (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”), by
21   and through their respective counsel, file this third Joint Stipulation Extending Defendant Trans
22   Union’s Time to Respond to Plaintiff’s Complaint.
23               On June 24, 2019, Plaintiff filed her Complaint. On June 25, 2019, Trans Union was
24   served with Plaintiff’s Complaint.
25               Subsequently, the Plaintiff and Trans Union stipulated to a second request and this Court
26   granted an extension up to and including August 20, 2019, for Trans Union to file its response to
27   Plaintiff’s Complaint.
28               Counsel for Trans Union and Plaintiff are engaged in settlement discussions on this case

                                                                                                        1
     3935103.1
 1   and wish to extend the deadline for Trans Union to respond to the Complaint until August 27,

 2   2019. This will allow the parties to continue settlement discussions without incurring additional

 3   fees and expenses. Plaintiff has no objection to the extension.

 4               Therefore, the Parties agree to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including August 27, 2019.

 6   Dated this 16th day of August 2019.
 7                                                QUILLING SELANDER LOWNDS
 8                                                WINSLETT & MOSER, P.C.

 9                                                /s/ Jennifer Bergh
                                                  Jennifer Bergh
10                                                Nevada Bar No. 14480
                                                  6900 N. Dallas Parkway, Suite 800
11                                                Plano, Texas 75024
                                                  Telephone: (214) 560-5460
12                                                Facsimile: (214) 871-2111
                                                  jbergh@qslwm.com
13
                                                  Counsel for Trans Union LLC
14
                                                  KNEPPER & CLARK LLC
15

16                                                /s/ Miles N. Clark
                                                  Matthew I. Knepper
17                                                Nevada Bar No. 12796
                                                  Miles N. Clark
18                                                Nevada Bar No. 13848
19                                                5510 So. Fort Apache Road, Suite 30
                                                  Las Vegas, NV 89148
20                                                Telephone: (702) 856-7430
                                                  Facsimile: (702) 447-8048
21                                                matthew.knepper@knepperclark.com
                                                  miles.clark@knepperclark.com
22

23                                                David H. Krieger
                                                  Nevada Bar No. 9086
24                                                Haines & Krieger, LLC
                                                  8985 S. Eastern Avenue, Suite 350
25                                                Henderson, NV 89123
                                                  Telephone: (702) 880-5554
26
                                                  Facsimile: (702) 383-5518
27                                                dkrieger@hainesandkrieger.com
                                                  Counsel for Plaintiff
28

                                                                                                        2
     3935103.1
 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4                           23              August
                 Dated this ______ day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3935103.1
